Citation Nr: 0700346	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to a rating in excess of 20 percent for a 
dorsal spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision. 

The veteran indicated in an August 2004 letter that he would 
like for a claim of a psychiatric condition secondary to his 
back disability.  As this issue has not yet been addressed, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence fails to show a severe spine strain, or 
limitation of motion. 

2.  Range of motion testing has shown the veteran to have 
forward flexion in his lumbosacral spine to between 30 and 60 
degrees.

3.  The evidence fails to show neurological manifestations of 
the veteran's dorsal spine disability.

4.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief during the appeal period.

5.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor during the appeal period.

6.  The evidence fails to relate a cervical spine disability 
to either the veteran's time in service or to a service 
connected disability.

7.  The evidence fails to relate a lumbar spine disability to 
either the veteran's time in service or to a service 
connected disability.

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a 
dorsal spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5285, 5291, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, 4.124a, DCs 5237, 5243 (2006).

2.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first occurred 
in September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  

Orthopedic Considerations

The veteran's disability of the dorsal spine is currently 
rated at 20 percent based on the criteria in effect at the 
time he filed his claim.  Under 38 C.F.R. § 4.71a, DC 5295, a 
20 percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of spine 
motion, unilateral, in standing position; while a 40 percent 
rating was assigned for a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or for some of the above with abnormal mobility on 
forced motion.  However, the evidence of record fails to show 
that the veteran's dorsal spine condition warrants a 40 
percent rating under this criteria, as the evidence does not 
demonstrate that the strain of the dorsal spine is severe.  

While the veteran's range of motion in his lumbosacral spine 
has been limited, it cannot be described as "marked 
limitation of motion."  The veteran had forward flexion to 
60 degrees, 80 degrees, and 60 degrees at examinations in 
August 2002, October 2003, and October 2005 respectively.  
While the veteran only had 10 degrees of flexion at an 
orthopedic consult in February 2005, this appears to be 
unrepresentative of the true range of motion of the veteran's 
back, as it is a gross departure from results of range of 
motion testing both before and since, and subsequent testing 
has not come close to replicating such severe limitation of 
motion.  For example, in March 2005, the veteran was noted to 
have full range of motion, and then in October 2005 he had 60 
degrees of flexion.  Given that the veteran has generally 
shown forward flexion in his lumbosacral spine to at least 60 
degrees, it cannot be said that he has marked limitation of 
motion.   

There is also no evidence of that the veteran's whole spine 
lists to the opposite side, and there is no mention of a 
positive Goldthwaite's sign in the veteran's treatment 
records.  

An MRI in April 2003 showed disc desiccation and disc space 
narrowing at T11-12.  However, at a VA examination in October 
2003, the examiner noted that the veteran could walk on his 
heels and toes without difficulty and noted that he climbed 
onto the examination table without difficulty.  The veteran 
also had 80 degrees of forward flexion. It was noted that the 
veteran stretched his back for an hour a day and that he was 
able to walk for two hours and lift up to 40 pounds.

Similarly, at a VA examination in October 2005, the veteran's 
gait was noted to be strong and steady, and there was no 
limitation on the veteran's activities of daily living as a 
result of his back condition.

Accordingly, the evidence fails to show that the veteran's 
strain is severe.

A rating was also available for limitation of motion of the 
dorsal spine under the criteria in effect at the time the 
veteran filed his claim.  However, even severe limitation of 
motion of the dorsal spine only warranted a 10 percent 
rating, which is less than the 20 percent already assigned.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.
   
As noted above, the veteran displayed forward flexion to 60 
degrees, 80 degrees, and 60 degrees (with pain beginning at 
40 degrees) at examinations in August 2002, October 2003, and 
October 2005 respectively.  As such, the veteran is entitled 
to a 20 percent rating, since his forward flexion of the 
thoracolumbar spine consistently between 30 and 60 degrees.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
October 2005 examination the veteran was noted to have pain 
on motion beginning at 40 degrees.  However, the examiner 
noted that after five repetitions, the veteran continued to 
have forward flexion to 60 degrees with pain beginning at 40 
degrees.  As such, an additional disability was not shown by 
repetitive motion, as even if the veteran's motion was 
limited to 40 degrees, he would still only warrant a 20 
percent rating.

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  However, in this case, 
there is no evidence of any neurological manifestations of 
the veteran's dorsal spine disability.  

At the August 2002 examination, the veteran's motor strength 
was within normal limits and was 5/5 in both the upper and 
lower extremities.  The veteran's sensation was also normal 
to light touch, pinprick, and two-point discrimination; and 
the doctor indicated that the veteran's thoracic spine 
appeared normal with no radiation of pain, or muscle spasm, 
and there was no sign of radiculopathy. 

At his October 2003 examination, the veteran had negative 
straight leg raises, and there was no sign of any atrophy in 
either calf.

At his VA examination in October 2005, the veteran denied any 
bowel or bladder incontinence, as well as any decrease in 
sensory or motor skills.  He also stated that his pain was 
localized in the back and did not normally radiate.  
Furthermore, the veteran's reflexes to his upper and lower 
extremities were equal bilaterally.

VA and private treatment records have also been reviewed, but 
similar to the VA examination reports, they too fail to show 
evidence of a compensable neurological disability as a result 
of the veteran's back condition.  

The veteran has denied the presence of consistent radiating 
pain, as well as any bowel or bladder incontinence; and there 
is no medical evidence which would suggest otherwise.  As 
such, an additional rating is not available for neurological 
manifestations of a back disability.

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

X-rays in May 2002 showed degenerative disc disease in the 
thoracic spine, and an MRI in April 2003 showed disc 
desiccation and disc space narrowing at T11-12.  However, 
there is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 20 percent under either the 
old or revised rating criteria.  

With regard to the old rating criteria, the evidence fails to 
show severe IVDS, with recurring attacks with intermittent 
relief.

At his examination in 2002, the veteran indicated that he did 
not require any bed rest to treat his back condition.  The 
veteran's thoracic spine was found to be normal without 
radiation of pain or muscle spasm.  At his examination in 
2003, the veteran had negative straight leg raises, and his 
calves were of equal size.  The veteran could walk on his 
heels and toes without difficulty and he was able to climb 
onto the examination table without difficulty.  It was noted 
that the veteran stretched his back for an hour a day and 
that he was able to walk for two hours and lift up to 40 
pounds.  At his examination in October 2005, the veteran 
denied any radiation of pain.  The veteran was also able to 
complete straight leg raises to a 70 degree angle without 
pain.  The veteran also denied and urinary incontinence, and 
there was no evidence of any atrophy.  The veteran indicated 
that he would have flare-ups of back pain every several 
months, but even during those times, he was able to take care 
of himself.  As such, it cannot be said that the veteran's 
IVDS is severe.

With regard to the revised criteria, the veteran's treatment 
records are void of any prescription of bed rest to treat his 
back condition.  For example, at his examination in October 
2002, the veteran denied any bed rest to treat his back pain.  
Treatment records have also failed to show that bed rest has 
been prescribed.  As such, the criteria for a compensable 
rating have not been met, since at least a week of bed rest 
is required for a compensable rating.

Accordingly, a compensable rating is not available for IVDS 
under either the old or revised rating criteria.


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

At his hearing before a decision review officer in September 
2003, the veteran indicated that he believed that his 
cervical spine and lumbar spine conditions were secondary to 
his service-connected dorsal spine disability, indicating 
that Dr. Littles had told him in January 2003 that it was 
possible that his cervical spine and lumbar spine conditions 
could have been caused by his thoracic or dorsal condition.  
However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran is not medically qualified 
to provide an opinion as to the etiology of either his lower 
back or his neck conditions.

Service medical records reflect that the veteran sought 
treatment in July 1971 complaining about pain in his lower 
back.  The veteran was assessed with a lower back muscle 
strain.  A month later, the veteran again sought treatment, 
complaining of thoracic pain, and the doctor again diagnosed 
him with a muscle strain.  The veteran served roughly eight 
months after the incident, before being discharged from 
service.  At his separation physical, the veteran's 
spine/other musculoskeletal was normal, and the veteran was 
found to be physically qualified for discharge.

X-rays in January 1979 reflected that the vertebrae of the 
veteran's lumbosacral spine were of normal height and density 
and the intervertebral disc spaces were well preserved.  
There was no evidence of fracture, dislocation or 
developmental defect, and the veteran was found to have a 
normal lumbosacral spine.  

At VA examinations in 1978 and 1980, the veteran reported 
that he had injured his back in 1971 when he fell while 
working on a helicopter.  The veteran reported pain in the 
dorsal region of his spine; and he was diagnosed with muscle 
spasms in the dorsal spine at the examination in 1980.

Following the 1980 examination, the veteran's claims file is 
void of medical treatment of his lower back and cervical 
spine until 2002, three decades after the reported in-service 
injury, when the veteran presented for treatment complaining 
of chronic back pain.

The veteran underwent an examination in August 2002, at which 
he complained of pain and stiffness in his neck.  The doctor 
indicated that there was no evidence of radiating pain or 
muscle spasm in the neck, but there was tenderness to 
palpation.  The range of motion of the veteran's cervical 
spine was limited by subjective pain, which the veteran 
stated was severe.  X-rays showed moderate spondylosis and 
degenerative disc disease at C6-7.  With regard to the lumbar 
spine, there was no radiation of pain or muscle spasm, 
although there was tenderness upon palpation.  The range of 
motion of the veteran's lumbar spine was limited by 
subjective pain.  X-rays showed moderate disc disease at L4-
5.  


As such, the medical evidence of record confirms that the 
veteran has disabilities of both the lumbar and cervical 
spines.  However, the veteran's claims file is void of a 
medical opinion of record which relates either the lumbar or 
cervical spine disability to either his injury in service, or 
to his service-connected dorsal spine disability.

At a VA examination in October 2003, MRIs showed mild 
degenerative changes in the cervical spine and a small 
protrusion at L4-5 in the lumbosacral spine; however, the 
examiner opined that neither the cervical spine nor the 
lumbosacral strain should be service connected.

Treatment records from Dr. Duncan were also reviewed, but 
while he has treated the veteran for neck and back pain and 
muscle spasms, Dr. Duncan provided no opinion as to the 
etiology of the cervical or lumbosacral pain or spasm.  
Similarly, treatment records from Well-Med show complaints of 
back and neck pain, but fail to relate the neck and lower 
back conditions to either the veteran's time in service, or 
to his service-connected dorsal spine disability.

Accordingly, as the evidence of record has failed to relate 
either a cervical spine disability or a lumbosacral spine 
disability to either the veteran's time in service, or to his 
service-connected dorsal spine disability, the veteran's 
claims are denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a 
decision review officer.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for a lumbosacral spine disability is 
denied.

Service connection for a cervical spine disability is denied.

A rating in excess of 20 percent for a dorsal spine 
disability is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


